DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-20 are pending and under examination.

Priority

    PNG
    media_image1.png
    179
    461
    media_image1.png
    Greyscale

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, other than PCT/US19/33359, filed 05/21/2019 and U.S. Non-Provisional Application No. 16/418,614, filed 05/21/2019, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, PCT/US19/33359, filed 05/21/2019, and U.S. Non-Provisional Application No. 16/418,614, filed 05/21/2019, are the only applications in the continuity chain that describe the claimed pharmaceutical compositions comprising azelastine and donepezil, galanthamine, or rivastigmine.  
Accordingly, the earliest effective U.S. filing date afforded the claimed invention is 05/21/2019.

Listing of References in the Specification
The listing of references in the specification is not a proper Information Disclosure Statement. 37 C.F.R. §1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP §609.04(a) states, "the list may not be incorporated into  the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by Applicant on the July 31, 2020 Information Disclosure Statements, or by the Examiner on an attached form PTO- 892, the references have not been considered.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statements filed 07/31/2020.  The Examiner has considered the references cited therein to the extent that each is a proper citation.  Please see the attached USPTO Form 1449.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 12-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent Claim 12 recites:

    PNG
    media_image2.png
    215
    695
    media_image2.png
    Greyscale

The metes and bounds of the claims are unclear because it is not apparent that “a pharmaceutical composition comprising: azelastine….” is the same “a pharmaceutical composition” that is administered to a patient having Parkinson’s or Huntington’s disease.  
The Examiner suggests amending Claim 12 to recite “…the pharmaceutical composition comprising: azelastine…” so as to clearly link the administering pharmaceutical composition with the pharmaceutical composition comprising azelastine.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,639,315
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,639,315. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘315 patent anticipate and/or render obvious the instant claims as follows:
Claims 1-2 and 4-9 are anticipated by Claims 1-5 of the ‘315 patent;
Claims 10-11 are anticipated by Claims 6-7 of the ‘315 patent; and
Claim 3 differs from the ‘315 patent claims only in so far as the ‘315 patent claims encompass any oral liquid or solid forms or a pharmaceutical composition (Claims 6-7 of the ‘315 patent) but do not specify any particular oral liquid or solid forms as recited in instant claim 3.  A person of ordinary skill in the art would have found in prima facie obvious that an oral solid or liquid form of a pharmaceutical composition would be a suspension, syrup, elixir, tablet, caplet, pill, capsule, or gel because such are routinely used oral forms of pharmaceutical compositions in the art.  Indeed, one need only look on any pharmacy shelf to see oral pharmaceutical composition in the form of suspensions, syrups, elixirs, tablets, caplets, pills, capsules, or gels.  
	Claims 12-20 differ from the ‘315 patent claims in so far as Claims 8-15 of the ‘315 recite a method comprising orally administering a pharmaceutical composition to a patient having Alzheimer's disease the pharmaceutical comprising: about 12 mg to about 50 mg azelastine or a pharmaceutically acceptable salt of azelastine; about 1 mg to about 4 mg donepezil or a pharmaceutically acceptable salt thereof, about 1 mg to about 2 mg rivastigmine or a pharmaceutically acceptable salt thereof, or about 1 mg to about 3 mg galantamine or a pharmaceutically acceptable salt thereof, or any combination thereof; and one or more pharmaceutically acceptable excipients, whereas the instant claims require administration to a patient having Parkinson’s disease or Huntington’s disease.
	The Specification of the ‘315 patent is properly used as support for the claimed pharmaceutical compositions recited therein, including disclosed but not claimed uses.  In this regard, the ‘315 patent discloses that the pharmaceutical compositions disclosed and claimed therein includes use of a composition comprising (i) azelastine or a pharmaceutically acceptable salt of azelastine, (ii) donepezil or rivastigmine or galantamine, or pharmaceutically acceptable salts thereof, or any combination thereof, and (iii) one or more pharmaceutically acceptable excipients for the treatment of one or more mental, behavioral, or cognitive disorder, such as Alzheimer's disease, vascular dementia, Parkinson's disease, Huntington's disease, or any combination thereof (col. 3, lines 5-13).
The instant fact pattern is similar to that found in the CCPA' s 1931 decision in In re Byck, the Federal Circuit' s 2010 decision in Sun Pharmaceutical Industries, Ltd., v. Eli Lilly & Co., Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC (Fed. Cir. 2003) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. (Fed. Cir. 2008).  In Byck, the patent at issue claimed an insulated coil coated with a phenol-oil composition, but the patentee had already patented the same phenol-oil composition in a patent that disclosed its use for coating coils.  In Sun, the patent at issue claimed methods of using gemcitabine for treating cancer, but the earlier patent claimed gemcitabine and taught that it was useful to treat cancer.  In Geneva, the patentee claimed methods of using clavulanic acid for treating antibiotic-resistant bacteria, but owned an earlier patent that claimed clavulanic acid and disclosed its use against the same bacteria.  In Pfizer, the patent at issue claimed methods of administering an anti-inflammatory drug, but the patentee had previously patented the same drug in a patent that disclosed its use in the same methods.
In Eli Lilly and Company v. Teva Parenteral Medicines, Inc., the Federal Circuit characterized these cases as representing “a limited exception:”
Byck, Geneva, Pfizer, and Sun thus “address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent.” …. Furthermore, in each of those cases, the claims held to be patentably indistinct had in common the same compound or composition—that is, each subsequently patented “use” constituted a, or the, disclosed use for the previously claimed substance. 

The instant case thus falls under the “limited exception” discussed in Eli Lilly and Company v. Teva Parenteral Medicines, Inc. because Applicants'  earlier patent (the ‘315 patent) claims a pharmaceutical composition, comprising: about 12 mg to about 50 mg azelastine or a pharmaceutically acceptable salt of azelastine; about 1 mg to about 4 mg donepezil or a pharmaceutically acceptable salt thereof, about 1 mg to about 2 mg rivastigmine or a pharmaceutically acceptable salt thereof, or about 1 mg to about 3 mg galantamine or a pharmaceutically acceptable salt thereof, or any combination thereof; and one or more pharmaceutically acceptable excipients, and discloses the utility of these compositions for the treatment of one or more mental, behavioral, or cognitive disorder, such as Alzheimer's disease, vascular dementia, Parkinson's disease, Huntington's disease, or any combination thereof (col. 3, lines 5-13).  Applicants claimed treatment of Alzheimer’s disease with these compositions in the ‘315 patent and now in Applicants'  later application (the instant application) claim a method of using those compositions claimed in the earlier ‘315 patent for another particular use (treating patients with Parkinson’s disease or Huntington’s disease) described in the specification of the earlier ‘315 patent.
	It would therefore have been prima facie obvious to a person of ordinary skill in the art to administer the pharmaceutical compositions comprising (i) azelastine or a pharmaceutically acceptable salt of azelastine, (ii) donepezil or rivastigmine or galantamine, or pharmaceutically acceptable salts thereof, or any combination thereof, and (iii) one or more pharmaceutically acceptable excipients as claimed in the ‘315 patent to patients having Parkinson’s disease or Huntington’s disease as recited in instant Claims 12-20.  

U.S. Patent No. 10,639,316
Claims 1-4, 6-17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,639,316 in view of EXELON HIGHLIGHTS OF PRESCRIBING INFORMATION (Novartis Pharmaceuticals Corporation, Revised 1/2015, 24 pages). 
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been prima facie obvious to a person of ordinary skill in the art to combine rivastigmine tartrate with the oral formulation comprising about 12 mg to about 40 mg azelastine or a pharmaceutically acceptable salt of azelastine claimed in the ‘316 patent for administration to a patient with Parkinson’s disease in view of EXELON.
EXELON teaches rivastigmine tartrate capsules for oral use in dosages of 1.5 mg, 3 mg, 4.5 mg, or 6 mg and an oral solution in an amount of 2.5 mg/mL (page 1; page 3, “3 Dosage Forms and Strengths”).  EXELON is an acetylcholinesterase inhibitor indicated for treatment of mild to moderate dementia of the Alzheimer’s type and mild to moderate dementia associated with Parkinson’s disease (page 1).  For Parkinson’s dementia, rivastigmine tartrate is initiated with 1.5 mg twice a day and after a minimum of 4 weeks, if tolerated, increased to a dose of 3 mg twice a day (page 1; page 2, “2.2 Dosing in Parkinson’s Disease Dementia”).
A person of ordinary skill in the art at the time the application was filed would have had a reasonable expectation of success in treating a patient with Parkinson’s disease by adding 1.5 mg, 3 mg, 4.5 mg, or 6 mg rivastigmine tartrate to the oral formulation comprising about 12 mg to about 40 mg azelastine claimed in the ‘316 patent.  Such an oral pharmaceutical composition would meet the limitations of instant Claims 1-4 and 6-11 and administration of such a composition to a patient with Parkinson’s disease would meet the limitations of instant Claims 12-14, 16-17, and 19-20.  
The ‘316 patent claims do not recite administration for a period of 6-24 weeks as recited in instant Claim 15.  EXELON teaches administration of EXELON in clinical trials for “at least 3 months” (12 weeks) and “at least 6 months” (24 weeks), thus rendering prima facie obvious administration of a pharmaceutical composition comprising rivastigmine tartrate to patients for a period of 6-24 weeks.

U.S. Patent No. 10,946,026
Claims 1-4, 6, and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,946,026 in view of MEMANTINE and DONEPEZIL HYDROCHLORIDES EXTENDED-RELEASE CAPSULES (Amneal Pharmaceuticals, Revised 10/2016, 31 pages). 
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been prima facie obvious to a person of ordinary skill in the art to combine donepezil hydrochloride with the pharmaceutical composition comprising about 10-50 mg azelastine or a pharmaceutically acceptable salt of azelastine; memantine or a pharmaceutically acceptable salt of memantine; and one or more pharmaceutically acceptable excipients claimed in the ‘026 patent for administration to a patient with Parkinson’s disease in view of MEMANTINE and DONEPEZIL.
MEMANTINE and DONEPEZIL teaches memantine and donepezil hydrochlorides extended-release capsules indicated for the treatment of moderate to severe dementia of the Alzheimer’s type in patients stabilized on 10 mg of donepezil hydrochloride once daily (Page 1).  MEMANTINE and DONEPEZIL teaches extended-release capsules comprising 14 mg memantine hydrochloride and 10 mg donepezil hydrochloride or 28 mg memantine hydrochloride and 10 mg donepezil hydrochloride (page 1; page 3, “3 Dosage Forms and Strengths”). 
A person of ordinary skill in the art at the time the application was filed would have had a reasonable expectation of success in treating a patient with Parkinson’s disease as claimed in the ‘026 patent by adding 10 mg donepezil hydrochloride to the pharmaceutical composition comprising about 10-50 mg azelastine and memantine claimed in the ‘026 patent and/or by adding about 10-50 mg azelastine to the extended release capsules taught in MEMANTINE and DONEPEZIL.  Such a pharmaceutical composition would meet the limitations of instant Claims 1-4, 6, and 8-11 and administration of such a composition to a patient with Parkinson’s disease would meet the limitations of instant Claims 12-20.  As the ‘026 patent claims recite compositions comprising azelastine and memantine and MEMANTINE and DONEPEZIL teaches compositions comprising donepezil hydrochloride and memantine, a person of ordinary skill in the art would expect a composition comprising azelastine, memantine, and donepezil hydrochloride to be effective in treating Parkinson’s disease as recited in the ‘026 patent claims.

U.S. Patent No. 11,116,773
Claims 1-4 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,116,773 in view of EXELON HIGHLIGHTS OF PRESCRIBING INFORMATION (Novartis Pharmaceuticals Corporation, Revised 1/2015, 24 pages) and MEMANTINE and DONEPEZIL HYDROCHLORIDES EXTENDED-RELEASE CAPSULES (Amneal Pharmaceuticals, Revised 10/2016, 31 pages). 
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been prima facie obvious to a person of ordinary skill in the art to either i) combine rivastigmine tartrate with a pharmaceutical composition comprising about 12 mg to about 40 mg azelastine or a pharmaceutically acceptable salt of azelastine claimed in the ‘773 patent for treating dementia in view of EXELON and/or ii) combine memantine and donepezil hydrochloride with the pharmaceutical composition comprising about 12 mg to about 40 mg azelastine or a pharmaceutically acceptable salt of azelastine claimed in the ‘773 patent for treating dementia in a patient in view of MEMANTINE and DONEPEZIL.

EXELON teaches rivastigmine tartrate capsules for oral use in dosages of 1.5 mg, 3 mg, 4.5 mg, or 6 mg and an oral solution in an amount of 2.5 mg/mL (page 1; page 3, “3 Dosage Forms and Strengths”).  EXELON is an acetylcholinesterase inhibitor indicated for treatment of mild to moderate dementia of the Alzheimer’s type and mild to moderate dementia associated with Parkinson’s disease (page 1).  For Parkinson’s dementia, rivastigmine tartrate is initiated with 1.5 mg twice a day and after a minimum of 4 weeks, if tolerated, increased to a dose of 3 mg twice a day (page 1; page 2, “2.2 Dosing in Parkinson’s Disease Dementia”).
MEMANTINE and DONEPEZIL teaches memantine and donepezil hydrochlorides extended-release capsules indicated for the treatment of moderate to severe dementia of the Alzheimer’s type in patients stabilized on 10 mg of donepezil hydrochloride once daily (Page 1).  MEMANTINE and DONEPEZIL teaches extended-release capsules comprising 14 mg memantine hydrochloride and 10 mg donepezil hydrochloride or 28 mg memantine hydrochloride and 10 mg donepezil hydrochloride (page 1; page 3, “3 Dosage Forms and Strengths”). 
The ‘773 patent claims are generic to treating dementia comprising administering to a patient having dementia (Claim 1), including patients having Alzheimer's disease, Parkinson's disease, Huntington's disease, traumatic brain injury, vascular dementia, frontal temporal dementia, corticobasal degeneration, or any combination thereof (Claim 7), about 12 mg to about 40 mg azelastine or a pharmaceutically acceptable salt of azelastine.
A person of ordinary skill in the art at the time the application was filed would have had a reasonable expectation of success in treating dementia in a patient with Parkinson’s disease or Huntington’s disease as encompassed by the ‘773 patent by adding 1.5 mg, 3 mg, 4.5 mg, or 6 mg rivastigmine tartrate and/or 10 mg donepezil hydrochloride to a pharmaceutical composition comprising about 12 mg to about 40 mg azelastine claimed in the ‘773 patent.
U.S. 17/459,868
Claims 1-4 and 6-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/459,868 in view of EXELON HIGHLIGHTS OF PRESCRIBING INFORMATION (Novartis Pharmaceuticals Corporation, Revised 1/2015, 24 pages) and MEMANTINE and DONEPEZIL HYDROCHLORIDES EXTENDED-RELEASE CAPSULES (Amneal Pharmaceuticals, Revised 10/2016, 31 pages).
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been prima facie obvious to a person of ordinary skill in the art to either i) combine rivastigmine tartrate with a pharmaceutical composition comprising about 8-12 mg azelastine or a pharmaceutically acceptable salt of azelastine claimed in the ‘868 application for treating dementia in view of EXELON and/or ii) combine memantine and donepezil hydrochloride with a pharmaceutical composition comprising about 8-12 mg azelastine or a pharmaceutically acceptable salt of azelastine claimed in the ‘868 application for treating dementia in a patient in view of MEMANTINE and DONEPEZIL.
EXELON teaches rivastigmine tartrate capsules for oral use in dosages of 1.5 mg, 3 mg, 4.5 mg, or 6 mg and an oral solution in an amount of 2.5 mg/mL (page 1; page 3, “3 Dosage Forms and Strengths”).  EXELON is an acetylcholinesterase inhibitor indicated for treatment of mild to moderate dementia of the Alzheimer’s type and mild to moderate dementia associated with Parkinson’s disease (page 1).  For Parkinson’s dementia, rivastigmine tartrate is initiated with 1.5 mg twice a day and after a minimum of 4 weeks, if tolerated, increased to a dose of 3 mg twice a day (page 1; page 2, “2.2 Dosing in Parkinson’s Disease Dementia”).
MEMANTINE and DONEPEZIL teaches memantine and donepezil hydrochlorides extended-release capsules indicated for the treatment of moderate to severe dementia of the Alzheimer’s type in patients stabilized on 10 mg of donepezil hydrochloride once daily (Page 1).  MEMANTINE and DONEPEZIL teaches extended-release capsules comprising 14 mg memantine hydrochloride and 10 mg donepezil hydrochloride or 28 mg memantine hydrochloride and 10 mg donepezil hydrochloride (page 1; page 3, “3 Dosage Forms and Strengths”). 
The ‘868 application claims are generic to treating dementia comprising administering to a patient having dementia (Claim 1), including patients having Alzheimer's disease, Parkinson's disease, Huntington's disease, traumatic brain injury, vascular dementia, frontal temporal dementia, or corticobasal degeneration (Claim 7), about 8-12 mg azelastine or a pharmaceutically acceptable salt of azelastine.  
A person of ordinary skill in the art at the time the application was filed would have had a reasonable expectation of success in treating dementia in a patient with Parkinson’s disease or Huntington’s disease as encompassed by the ‘868 application by adding 1.5 mg, 3 mg, 4.5 mg, or 6 mg rivastigmine tartrate and/or 10 mg donepezil hydrochloride to a pharmaceutical composition comprising about 8-12 mg azelastine claimed in the ‘868 application.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over HATAKEYAMA ET AL. (Geriatr. Gerontol. Int., 2008, vol. 8, pages 59-61) and RIETHMULLER ET AL. (Arzneimittel-Forschung, 1994, vol. 44, no. 10, pages 1136-1140) in view of HANSEN ET AL. (Clinical Interventions in Aging, 2008, vol. 3, no. 2, pages 211-225).

Claimed Invention
	The instant claims are drawn to pharmaceutical compositions comprising azelastine and donepezil or rivastigmine or galanthamine. See Claim 1.
	Claims 2-11 depend directly or indirectly from Claim 1.
	
Teachings of HATAKEYAMA ET AL.
Hatakeyama et al. teach administration of azelastine hydrochloride 1 mg two times per day to patients having Alzheimer’s disease (AD), vascular dementia (VD), or Alzheimer’s disease with cerebrovascular disease (CVD).  See page 59, right column, first full paragraph; Table 1; Figure 1.
Hatakeyama et al. teach that significant improvements in Neuropsychiatric Inventory (NPI) were observed in the azelastine hydrochloride group. See paragraph bridging pages 59-60.

Teachings of RIETHMULLER ET AL.
	Riethmuller et al. teach administration of single oral doses of azelastine hydrochloride tablets to 12 healthy volunteers. Riethmuller et al. teach dose linearity was demonstrated for 2.2, 4.4, 8.8 and 17.6 mg of azelastine hydrochloride. Riethmuller et al. teach independently of the dosages administered the overall tolerance proved to be very good and according to this trial the therapeutic range is wide enough to recommend 4.4 mg b.i.d. or single doses of 8.8 mg of azelastine hydrochloride per day for therapy in adult patients. See Abstract.

	The combined teachings of Hatakeyama et al. and Riethmuller et al. thus disclose solid oral pharmaceutical compositions (Claims 1 and 10-11), e.g., tablets (Claim 3), comprising azelastine hydrochloride (Claim 8) “in an amount up to about 20 mg” (Claim 4) and “in an amount up to about 50 mg (Claim 6).

	The combined teachings of Hatakeyama et al. and Riethmuller et al. differ from the instant claims in that they do not disclose combining azelastine with donepezil or rivastigmine or galanthamine.

Teachings of HANSEN ET AL.
	Hansen et al. teach pharmacologic treatments for Alzheimer’s disease include the cholinesterase inhibitors donepezil, galantamine, and rivastigmine.  See Abstract.
	Hansen et al. disclose numerous clinical trials of donepezil, galantamine, or rivastigmine in patients with Alzheimer’s disease.  See Table 1.
	With regard to doses, donepezil was administered at daily doses of 5-10 mg, galanthamine was administered at daily doses of 16-24 mg, and rivastigmine was administered at daily doses of 6-12 mg. See Table 1; Figure 1.

	Hansen et al. thus suggest pharmaceutical compositions comprising “up to about 23 mg” donepezil, “up to about 9.5 mg” rivastigmine, and “up to about 24 mg” galanthamine as recited in Claim 4 for use in the treatment of Alzheimer’s disease.
	
Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
In the present case, Hatakeyama et al. teach administering an effective amount of a pharmaceutical composition comprising azelastine hydrochloride to patients having Alzheimer’s disease (AD), vascular dementia (VD), or Alzheimer’s disease with cerebrovascular disease (CVD). Riethmuller et al. teach administration of single oral doses of azelastine hydrochloride tablets to 12 healthy volunteers; teach dose linearity was demonstrated for 2.2, 4.4, 8.8 and 17.6 mg of azelastine hydrochloride; teach independently of the dosages administered the overall tolerance proved to be very good and according to this trial the therapeutic range is wide enough to recommend 4.4 mg b.i.d. or single doses of 8.8 mg of azelastine hydrochloride per day for therapy in adult patients.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Here, the cited prior art teaches azelastine hydrochloride, administered at a dose of 2 mg/day (1 mg, twice per day), provides significant improvements in Neuropsychiatric Inventory (NPI) scores in patients with Alzheimer’s disease, vascular dementia, or Alzheimer’s disease with cerebrovascular disease (CVD).  The cited prior art recommends oral tablet dosages of 4.4 mg b.i.d. or single doses of 8.8 mg for administration to adult patients, based on dose linearity, overall tolerance, and wide therapeutic range.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to formulate azelastine hydrochloride at the dosage recommended in Riethmuller et al., i.e., 4.4 mg b.i.d. or single doses of 8.8 mg, for administration to adult patients having Alzheimer’s disease, vascular dementia, or Alzheimer’s disease with cerebrovascular disease (CVD) as taught in Hatakeyama et al.  A person of ordinary skill in the art would expect that if a dose of 2 mg/day is therapeutically effective in such patients as taught in Hatakeyama et al., that higher dosages, known to be safe and tolerable, would also be therapeutically effective as suggested by the teachings of Riethmuller et al.
With regard to combination therapy, the claimed donepezil, rivastigmine, and galanthamine are known cholinesterase inhibitors administered for the treatment of Alzheimer’s disease. See Hansen et al.  
It has long been held obvious to combine two known materials for their known function. In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960)
In re Diamond and Kellman, 149 USPQ 562 (C.C.P.A. 1966), supports the obviousness of combining two drugs known to be useful for the same purpose.  In Diamond, Appellants were claiming a combination of adenosine-5-monophosphate (A5MP) and a glucocorticoid.  The Examiner cited prior art teaching that A5MP and glucocorticoids were known in the art to be useful for treating collagen diseases and that combining drugs for the treatment of disease is suggested by the prior art.  Appellants argued that the combination of the two drugs is non-obvious since there is no teaching to combine these two out of all known anti-inflammatory agents.  The Court was not persuaded by this argument, stating that:

 “...we think it clear that it is a standard practice in this art to combine ingredients.”   

Here, both azelastine and donepezil, rivastigmine, and galanthamine were known to be useful in treating the same disease state – Alzheimer’s disease.  A person of ordinary skill in the art would expect that in combination, they would also be effective in treating the same condition they are individually effective in treating.  It would therefore have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to formulate a pharmaceutical composition comprising azelastine in combination with donepezil, rivastigmine, or galanthamine.  One motivation to do so is because each of the therapeutics have been individually taught in the prior art to be useful in treating patients with Alzheimer’s disease, and therefore, they would also be expected to be useful in treating Alzheimer’s disease when used in combination therapy.  
	Claims 2 and 7 can be said to differ from the combined teachings of the cited prior art in the amounts of donepezil, rivastigmine, and/or galanthamine. Whereas Hansen et al. teach donepezil was administered at daily doses of 5-10 mg, galanthamine was administered at daily doses of 16-24 mg, and rivastigmine was administered at daily doses of 6-12 mg to Alzheimer’s disease patients, Claim 2 requires the azelastine is present in an amount that is 2-50 times as much as the donepezil, rivastigmine, or galanthamine.  Claim 7 requires the amount of donepezil is an amount of about 1 mg to about 4 mg, rivastigmine is an amount of about 1 mg to about 2 mg, or galanthamine is an amount of about 1 mg to about 3 mg. 
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier"); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014) (reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious).
Here, Applicants define “about” to mean ± 10%, e.g., “about 5 mg” can mean 4.5-5.5 mg. See Specification at page 8, [0029]. As such, the recited amounts of donepezil, i.e., “about 1 mg to about 4 mg” mean 0.9 mg to 4.4 mg.  The lowest dose of donepezil taught in Hansen et al. is 5 mg, which does not “overlap” with the claimed range of 0.9 mg to 4.4 mg but is close enough to render administration of 4.4 mg donepezil prima facie obvious, particularly in combination with another therapeutic agent. 
Further, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, administration of azelastine and donepezil, rivastigmine, or galanthamine to patients with Alzheimer’s disease were all known to have therapeutic efficacy.  Combining azelastine and donepezil, rivastigmine, or galanthamine in a composition for administration to patients with Alzheimer’s disease would have been prima facie obvious to a person of ordinary skill in the art for the reasons discussed supra.  It is therefore not inventive to discover the optimum amounts of azelastine and donepezil, rivastigmine, or galanthamine in combination therapy of Alzheimer’s disease patients by routine experimentation.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038